Citation Nr: 0504671	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  03-16 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected residuals of a gunshot wound (GSW), right (major) 
medial upper arm and shell fragment wound (SFW) to the right 
upper arm antecubital fossa with retained metallic foreign 
bodies, currently rated as 30 percent disabling.  

2.  Entitlement to service connection for claimed traumatic 
arthritis of the right arm/elbow.  

3.  Entitlement to secondary service connection for left arm 
(elbow) disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from August 1966 to June 1969.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision by the RO whereby the 
veteran's claim of service connection for arthritis was 
denied, and the veteran's rating for the service-connected 
residuals of a GSW and SFW of the right upper arm with 
retained foreign bodies was increased from 20 percent to 30 
percent, effective from April 4, 2002.  The veteran timely 
appealed that determination.  

The issue of entitlement to secondary service connection for 
left arm (elbow) disability is remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran and his representative if further action 
is required.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a GSW, right 
(major) medial upper arm and SFW to the right upper arm 
antecubital fossa with retained metallic foreign bodies, is 
manifested by symptoms of pain and weakness, productive of 
moderately severe, but not severe, muscle impairment; neither 
compensable limitation of motion of the right forearm, nor 
ankylosis of the elbow has ever been shown.

2.  Arthritis of the right elbow and/or right upper extremity 
was not shown in service or within one year of service 
discharge, there is no competent medical evidence 
demonstrating current arthritis, nor is there any competent 
medical evidence relating arthritis to a disease or injury 
which had its onset in, or is otherwise related to, service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for the service-connected residuals of a GSW, right (major) 
medial upper arm and SFW to the right upper arm antecubital 
fossa with retained metallic foreign bodies, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.56, 4.73, Diagnostic Code 5306 
(2004).

2.  Arthritis of the right upper extremity was not incurred 
in or aggravated by the veteran's active duty military 
service, may not be presumed to be of service onset and is 
not proximally due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the veteran's period of active service in the Republic 
of Vietnam in 1967, the veteran sustained a gunshot wound to 
his right elbow and was hospitalized for six days in December 
1967.  His sutures were removed two weeks after the injury.  
Service connection was ultimately granted in August 1978 for 
residuals of a GSW, right (major) medial upper arm and a SFW 
right upper arm antecubital fossa with retained metallic 
foreign bodies.  An initial 20 percent rating was assigned.  

In a claim for increase, received at the RO in April 2002, 
the veteran asserted that his service-connected disability 
had become more painful and included arthritis.  In a July 
2002 rating decision, the RO increased the rating for the 
service-connected residuals of a GSW of the right medial arm 
and SFW of the right upper arm antecubital fossa with 
retained metallic foreign bodies to 30 percent; however, a 
separate claim of service connection for arthritis was 
denied.  The veteran timely appealed that determination.  

The veteran contends that his service-connected residuals of 
a GSW and SFW of the right upper extremity with retained 
foreign bodies have worsened, such that a rating in excess of 
30 percent is warranted for that disability.  The veteran 
also asserts that he has developed traumatic arthritis in his 
right upper extremity as a result of the service-connected 
disability.  

At the outset, the Board notes that on November 9, 2000, the 
VCAA was enacted.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002).  Among other things, the VCAA amended 38 U.S.C.A. § 
5103 to clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

Pertinent to the merits of the veteran's service connection 
and increased rating claims on appeal, the Board finds that 
compliance with the VCAA and the implementing regulations has 
been satisfied.  

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Letters sent to the veteran in July 2001 
and May 2002 informed him that to establish entitlement to an 
increased rating for the service-connected residuals of a GSW 
and SFW of the right upper extremity, including service 
connection for arthritis, the evidence must show an increase 
in the severity of the service-connected disability; and, in 
this case, a diagnosis of arthritis as a result of the 
service-connected disability.  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  The July 
2001 and May 2002 letters advised the veteran that the RO 
would make reasonable efforts to obtain evidence such as 
medical records, employment records, or records from other 
Federal agencies.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159(b)(1) (2004).  The July 2001 and May 2002 
letters requested that the veteran provide an Authorization 
and Consent to Release Information form (VA Form 21-4142) 
(release form) for each private physician who had treated him 
for his claimed conditions.  He was also advised to provide 
the name of the person, agency, or company who has any 
relevant records and to provide a release form for each 
identified facility.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Even though the letters sent in July 
2001 and May 2002 did not specifically request that the 
veteran provide any evidence in his possession that pertained 
to his claims (as required by 38 C.F.R. § 3.159 (b)), the 
Board finds that the veteran is not prejudiced by such 
failure.  The RO has consistently requested the veteran to 
provide information about where and by whom he was treated 
for his claimed disabilities.  Therefore, for all of the 
aforementioned reasons, it is determined that the veteran was 
not prejudiced by the RO's not specifically requesting that 
the veteran provide any evidence in his possession that 
pertained to his claims prior to the July 2002 rating 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
and the information and evidence the appellant must provide.  
See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claims, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claims.

A.  Increased rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recentness and adequacy of 
examinations.  Powell v. West, 13 Vet. App. 31, 35 (1999).  
Thus, consideration of possible "staged" ratings on appeal 
from a rating that assigns an initial disability evaluation 
is not required.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

The veteran's service-connected residuals of a GSW, right 
medial upper arm and SFW to the right medial upper arm 
antecubital fossa with retained metallic foreign bodies, is 
rated under Diagnostic Code 5306 for the (major) right upper 
arm.  That diagnostic code provides a 10 percent evaluation 
for moderate injury to the extensor muscles (triceps) of the 
elbow.  A 30 percent evaluation requires moderately severe 
injury; and a 40 percent evaluation requires severe injury.  
38 C.F.R. § 4.73 (2004).  

Under the governing regulation, 38 C.F.R. § 4.56, 
"moderate" disability of muscles results from a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  The record must show 
in-service treatment of the wound with consistent complaints 
of one or more of the cardinal signs and symptoms of muscle 
disability such as loss of power, weakness, lowered threshold 
of fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement; but in particular, lowered threshold 
of fatigue after average use, affecting the particular 
functions controlled by the injured muscles.  Objective 
findings should include entrance and (if present) exit scars, 
small or linear, indicating short track of missile through 
muscle tissue.  Some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  

"Moderately severe" disability results from a through and 
through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  The record must show evidence of 
hospitalization for a prolonged period for treatment of wound 
and consistent complaints of cardinal signs and symptoms of 
muscle disability such as loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement and, if present, 
evidence of inability to keep up with work requirements.  
Objective findings should include evidence of entrance and 
(if present) exit scars indicating track of missile through 
one or more muscle groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or normal firm resistance 
of muscles compared with sound side.  Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.

"Severe" disability results from a through and through or 
deep penetrating wound due to high-velocity missile, or large 
or multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The record must show 
evidence of hospitalization for a prolonged period for 
treatment of wound and consistent complaints of cardinal 
signs and symptoms of muscle disability, worse than those 
shown for moderately severe muscle injuries, and, if present, 
evidence of inability to keep up with work requirements.  
Objective findings should include evidence of ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track; loss of deep fascia or muscle 
substance on palpation or soft flabby muscles in wound area; 
abnormal swelling and hardening in contraction.  In addition 
tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
indicate severe impairment of function.

If present, the following are also signs of severe muscle 
disability:  X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and induration or atrophy of an 
entire muscle following simple piercing by a projectile. 

In this case, the Board finds no basis for concluding that 
the veteran's service-connected residuals of a GSW, right 
medial upper arm and SFW to the right medial upper arm 
antecubital fossa with retained metallic foreign bodies, is 
more than moderately severe in degree.  

The veteran was afforded VA examinations in June 2002 and 
March 2003 in conjunction with his claims.  At the June 2002 
VA examination, the veteran complained of increased pain and 
weakness in the right elbow, made worse with activity such as 
mowing the grass, raking leaves or shoveling snow.  He took 
Aspirin for the pain.  Examination of the right upper 
extremity revealed scars around the right elbow in the 
antecubital area.  There was a 1-inch scar that was the 
entrance wound for the missile.  There was a 4-inch scar on 
the medial side of the arm that was three inches above the 
antecubital area.  That was the exit wound.  There was a 
small 1-inch scar above that area.  The right elbow itself 
easily flexed from 0 degrees to 150 degrees, with 90 degrees 
of pronation and 90 degrees of supination.  The motion was 
without pain and without weakness.  The circumference of the 
right arm was 14.5 inches and the circumference of the left 
arm was 14 inches.  The circumference of both forearms was 12 
inches.  There was no weakness noted in either extremity.  
There was mild scar tissue noted on the triceps muscle above 
the right elbow adjacent to the area of the wound.  The 
veteran complained of numbness of the right thumb tip on the 
ulnar side for the past year.  The examiner saw no weakness 
in the muscles of the hand.  There was a negative Tinel over 
the median and ulnar nerves of the right upper extremity.  X-
rays of the right elbow from March 2002 showed a few small 
foreign bodies in the soft tissues above the right elbow.  
The elbow joint itself was normal with no evidence of 
arthritis.  The elbow had no lack of endurance or 
coordination.  

The final diagnosis was that of status following gunshot 
wound to the right medial upper arm and antecubital area with 
a few small, retained foreign bodies.  The examiner noted 
that there was no evidence whatsoever to indicate any 
arthritis.  There was mild residual scar tissue involving the 
triceps but that did not limit his motion.  The examiner also 
noted that he did not find any significant motor weakness or 
nerve loss.  The examiner concluded that more likely than 
not, there was no secondary arthritis regarding the gunshot 
wound and the retained metallic bodies were minimal and not 
in a significant spot.  The examiner concluded that there was 
no significant disability noted.  

The veteran was re-examined by the same VA doctor again in 
March 2003.  The examiner noted that the veteran's complaints 
included nerve damage in his right arm.  The veteran reported 
pain in the right elbow and pointed to an area 2 inches above 
the olecranon over the medial aspect of the triceps muscle.  
There was no local swelling or local tenderness noted.  

Physical examination of the right upper extremity revealed no 
swelling and no crepitus with motion.  There was no local 
tenderness over the joint itself.  The right elbow easily 
flexed from 0 degrees to 150 degrees without pain or 
weakness.  Further pronation and supination of 90 degrees in 
either direction was present without pain or weakness.  

The examiner explained that the foreign bodies were above the 
joint itself and there was no evidence of any arthritis on 
examination or on the x-rays.  There was no evidence of nerve 
loss in the right hand, the sensation was intact.  There was 
a negative Tinel sign over the ulnar nerve at the medial 
elbow and over the radial and median nerves at the wrist.  

The veteran complained that both elbows were stiff in the 
morning.  Examination of the left elbow revealed no scars.  
The veteran pointed again to the area along the medial 
triceps tendon.  The left elbow easily flexed from 0 to 150 
degrees without pain or weakness.  Further pronation and 
supination of 90 degrees in either direction were present 
without pain or weakness.  There was no swelling of the elbow 
and no crepitus.  

There was no radiographic evidence of any lack of endurance 
or lack of coordination noted on either elbow.  

The diagnosis included that of:  complaint of damage in the 
right elbow with no objective findings on examination and no 
disability noted; complaint of foreign bodies and traumatic 
arthritis of the right elbow secondary to a gunshot wound 
with no objective findings of arthritis on examination and no 
disability noted; complaint of nerve damage in the right arm 
due to gunshot wound with no objective findings on 
examination and no disability noted.  

Thus, there is no evidence of consistent complaints of 
cardinal signs and symptoms of muscle disability worse than 
those shown for moderately severe muscle injuries.  In 
addition, there is no evidence of ragged, depressed and 
adherent scars; loss of deep fascia or muscle substance or 
soft flabby muscles in wound area; abnormal swelling and 
hardening in contraction.  In fact, the VA examiner concluded 
that the veteran had no functional loss or weakness and the 
evidence does not indicate that the veteran is unable to keep 
up with work requirements.  Tests of strength and endurance 
compared with sound side do not demonstrate positive evidence 
of impairment, and the examiner determined that there was no 
nerve damage, whatsoever to the right upper extremity.  

As such, the criteria for an evaluation in excess of 30 
percent for the service-connected residuals of a GSW, right 
medial upper arm and SFW to the right medial upper arm 
antecubital fossa with retained metallic foreign bodies, have 
not been met, and the preponderance of the evidence is 
against the veteran's claim.  In reaching this determination, 
the Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).

B.  Service Connection

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease 
such as arthritis to a degree of 10 percent within one year 
from the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2004).

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  See 38 
C.F.R. § 3.310(a) (2004); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (holding that, pursuant to 
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310(a), when aggravation 
of a veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation).  

Under 38 U.S.C.A. § 1110, it is essential that there be a 
current disability in order to establish service connection.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).

In this case, review of the veteran's service medical records 
is negative for complaints, findings or diagnosis of 
arthritis in service.  There is also no evidence of arthritis 
during the one year presumptive period following service 
discharge or which is related to the service-connected right 
arm GSW and SFW residuals.  Moreover, the veteran has not 
provided any medical evidence showing that he has a current 
arthritis disability.  Under 38 U.S.C.A. § 1110, it is 
essential that there be a current disability in order to 
establish service connection.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998).  Absent proof of a current disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  

As noted herein above, the VA medical examiner noted in June 
2002 and March 2003 examination reports that the veteran did 
not have objective evidence of arthritis.  

The Board observes that the veteran is competent to testify 
regarding pain in his right upper extremity, including the 
elbow.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  However, the record contains no competent medical 
evidence that the veteran suffers from a diagnosis of 
arthritis of the right upper extremity, including the elbow.  
Rather, the evidence of arthritis is limited to the veteran's 
own statements.  This is not competent evidence since 
laypersons, such as the veteran, are not qualified to render 
an opinion concerning medical diagnoses and causation.  Id.  
Absent competent evidence of disability manifested by 
arthritis and a causal nexus between any such arthritis 
disability and service, the veteran is not entitled to 
service connection.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for arthritis of the upper extremity, 
including the elbow.  As such, that doctrine is not 
applicable in the instant appeal and his claim must be 
denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.3 
(2004).  


ORDER

A rating in excess of 30 percent for the service-connected 
residuals of a GSW, right (major) medial upper arm and SFW to 
the right medial upper arm antecubital fossa with retained 
metallic foreign bodies, is denied.  

Service connection for arthritis of the right upper 
extremity, including the elbow, is denied.  


REMAND

The Board notes that, in an April 2003 rating decision, the 
RO denied the veteran's claim for secondary service 
connection for left arm (elbow) disability.  Thereafter, the 
veteran, in his May 2003 VA Form 9, pertaining to other 
issues on appeal, indicated that he was appealing the issue 
pertaining to his left elbow.  The Board considers this 
statement to be a Notice of Disagreement (NOD).  Thereafter, 
the RO did not sent to the veteran a Statement of the Case 
(SOC) pertaining to this issue.

As such, the RO is now required to send the veteran a SOC as 
to this issue in accordance with 38 U.S.C.A. § 7105 (West 
2002) and 38 C.F.R. §§ 19.29, 19.30 (2004).

In this regard, the United States Court of Appeals for 
Veterans Claims has held that where a NOD has been submitted, 
the veteran is entitled to a SOC.  The failure to issue a SOC 
is a procedural defect requiring a remand.  Manlincon v. 
West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 
398 (1995).

Finally, as noted hereinabove, the statutes governing 
assistance to claimants and the benefit of the doubt were 
amended with the enactment of the VCAA.  The February 7, 
2003, duty to assist letter to the veteran did not 
specifically pertain to the issue for which the veteran has 
filed a NOD, i.e., service connection for left arm (elbow) 
disability as secondary to the service-connected right arm 
GSW and SFW.  Appropriate action must be undertaken to notify 
the veteran of the pertinent provisions of the VCAA.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should take appropriate steps 
to ensure that the veteran has received 
VCAA notice in connection with his claim 
for service connection for left arm 
(elbow) disability secondary to the 
service-connected right arm GSW and SFW 
residuals.

2. The AMC should take appropriate steps 
in order to provide the veteran with a 
SOC as to the issue of service connection 
for left arm (elbow) disability secondary 
to the service-connected right arm GSW 
and SFW residuals.

If the veteran perfects his appeal by submitting a timely and 
adequate Substantive Appeal, then the AMC should return the 
claim to the Board for the purpose of appellate disposition.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran in this regard has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


